UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                       3/31/2020
 Steve Bond,

                               Plaintiff,
                                                           1:18-cv-09707 (PGG) (SDA)
                   -against-
                                                           ORDER RESCHEDULING
 National Railroad Passenger Corporation                   SETTLEMENT CONFERENCE
 d/b/a Amtrak,

                               Defendant.



STEWART D. AARON, United States Magistrate Judge:

       Due to recent public health concerns, the settlement conference scheduled for April 14,

2020, is hereby adjourned until Tuesday, July 7, 2020 at 10:00 a.m. in Courtroom 11C, United

States Courthouse, 500 Pearl Street, New York, NY 10007.

       The parties must comply with the Settlement Conference Procedures for Magistrate

Judge Stewart D. Aaron, available at https://nysd.uscourts.gov/hon-stewart-d-aaron.

SO ORDERED.

DATED:         New York, New York
               March 31, 2020

                                                  ______________________________
                                                  STEWART D. AARON
                                                  United States Magistrate Judge
